DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over the JP Patent No. 2006-282613 A. English translation of the Patent JP No. 2006-282613 A, is used in this Office action.
The JP Patent No. (JP’ 613 A) teaches a cleaning composition comprising aromatic sulfonic acid in the amount of 0.2 to 1% as claimed in claims 1(C) and 4 (see page 3, third paragraph and page 4, first paragraph), a mixture of carboxylic acids include malic acid, lactic acid and succinic acid in the amount of 0.3 to 2% as claimed in claims 1(A), 2 and 6 (see page 4, paragraphs, 2 and 3), wherein the cleaning composition also comprises anionic surfactants as claimed in claim 1 (B) (see page 5, paragraph, 7) and cationic surfactants in the amount of 0.5 to 
The instant claims differ from the teaching of the JP Patent No. (JP’ 613 A) by reciting a multi-agent hair treatment agent comprising a first composition comprising components (A) and (B) and a second composition comprising components (C) and (H) and wherein the weight ratio of component (H) to component (C), (H)/(C) is less that 1 as claimed.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the cleaning composition of the Japanese Patent No. (JP’ 613 A) by grouping the different components in different compositions to arrive at the claimed invention. Such a motivation would be obvious based on the teaching of the Japanese Patent (JP’ 613 A) that refers to a cleaning composition that act as a conditioning and a shampoo (cleaning) composition comprising different components with the percentage amounts which are within or overlapped with the claimed amounts, and, thus, the person of the ordinary skill in the art would expect such a cleaning composition to act as a multi-agent type for cleaning and conditioning the hair, and to optimize the amounts and the ratio between the cleaning components in order to get the maximum effective amounts of these cleaning components in the cleaning composition and, thus, the person of the ordinary skill in the art would expect such a cleaning composition to have similar results to those claimed, absent unexpected results. 
Allowable Subject Matter
4	Claims 7-12 are allowed. The prior art of record does not teach or disclose the hair treatment method wherein a first composition comprising (A) a carboxylic acid and (B) an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761